Title: To John Adams from Edmund Jenings, 19 October 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Octo. 19. 1780
     
     Returning the day before yesterday from Boulogne, I had the Honor of receiving your Excellencys Letter by the Hands of Mr. Bowdoin, to whom I shall pay every attention due to your Excellencys Recommendation and his own Merit.
     Before this comes to Hand your Excellency will have heard of the Disaster in Carolina; the Consequences of which may be sensibly felt by us. However there are Matters, which appear upon the very face of the English Account, which affords some Comfort and which the Minority, if they have any Sense, ought to point out to the people of England, to check their mad Career. America will I doubt not see the Necessity of changing her Moderation; the Cause of Humanity requires, that a Stop should be put to the English Barbarity. She will retaliate on the bloody Murderers in Cold Blood. I am Shocked at the Event, there can never be a reconcilement with England. All Prospect of Peace is Vanished, and War in its Extreme will now be carried on to the disgrace of Virtue and Religion. The Detention and Treatment of Mr. Laurens is the Extreme of folly—He has a right to the Law of Nations. France ought to claim that Right, and so ought the American Minister at Paris. The Congress however will I am sure Support its Dignity, and vindicate its Rights by every Possible Measure. I will write to a friend in London, an Acquaintance of Mr. Laurens, to see Him if Possible.
     I cannot but be Surprized at the Inactivity of the great Armament in the West Indias—perhaps Sickness Checks its Operations. But it is certain, the English are Equally afflicted and are proportionally weakned. At this Distance however we are not Judges; but can only deplore the State of Things. But surely if Monsieur Guichen can do Nothing in the Islands, He will send a Reinforcement to Rhode Island and a Strong Armament to S Carolina, or why should not Monsieur Ternay accompanied by American Vessels and Troops, sail for Carolina, when the Winds drive Arburthnot from the Coasts? Let us Hope for the best and trust in God.
     Mr. J Johnson writes me, that it was expected He should quit his business at L’Orient and go to Paris to examine the public Accounts, that He considers the proposal made to defeat the Enquiry; for it could not be expected by Congress, that He should do so, without any recompense. That He has laid before Congress all the Letters that have passed, and declind the business. Since which, it has been proposed to Him to Examine the disputed Accounts about the Ship Alliance and He has been offerd the Maryland Trust, about which your Excellency has had some trouble, but He declares He will not Accept it. If He had, He would have been caught in a Trap, and must perhaps have gone to London instead of Paris.
     I Congratulate your Excellency on the Arrival of the Alliance in America. Information may now be given to Congress, that may serve the general Interest, if it is given Cooly and Manfully, it must be attended to. I expect however to hear of some Villainous Work.
     I have had several Letters from England but containing Nothing Material. All talk of the Continuance of the War, the Inactivity of the great Armaments giving Spirited Presumption. Ministry are trying the Rockingham Party, and I think will gain Burke underhand. He is poor and said by some to be an Ennemy to Liberty. He will enable the Minister to Triump in all his Schemes.
     After the Affair of St. Martins I expect to hear the English have sailed to the Texel and siezd on what Vessels they Please, at least I should not be Surprizd to hear that Caracao and St. Eustatia were taken.
     Does your Excellency Know where Mr. Austin is? If you do pray inform Him that Mr. J Johnson writes to me that He is much wanted at Nantes. A 20 Gun Ship belonging to his State and his Address lying waiting his Determination about some Matters entrusted to Him by the State.
     I Hope your Excellency is pleased both personally and Politically with your Situation in Holland—I Hear my young Friends are in a way of Attaining all Necessary and useful Improvements. May God bless them in their Studies!
     I am told there is a publication in Holland, entitled the Tryal of three Kings. Is it, Sir, worth any thing. Your Excellency has I Hope receivd the Testament Politique de l’Angleterre.
     I take the Liberty of begging your Excellency to make my Complts. to Mr. Dana and Mr. Thaxter, the last of whom, I was so Unfortunate as not see, as He passed through Brussels, being then at Boulogne.
     I am with the greatest Respect Sir Your Excellencys Most Obedient & faithful Humble Servt.
     
      Edm: Jenings
     
     
      PS. Give me leave to Inform your Excellency, that I have Changed my Lodgings, and Am now—Chéz Monsr. Capelle au grand Sablons.
     
    